         Case 4:19-cv-00892-HSG Document 213 Filed 10/18/19 Page 1 of 5



1    ARNOLD & PORTER KAYE SCHOLER LLP

2    Irvin B. Nathan
     Robert N. Weiner
3    Andrew T. Tutt
     Kaitlin Konkel
4    Samuel F. Callahan
     601 Massachusetts Ave, NW
5    Washington, DC 20001
     (202) 942-5000
6    irv.nathan@arnoldporter.com
7    Douglas A. Winthrop
     10th Floor
8    Three Embarcadero Center
     San Francisco, CA 94111
9    (415) 471-3100
     douglas.winthrop@arnoldporter.com
10

11   Counsel for Amici Curiae Former Members of Congress
12

13

14

15

16

17

18                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
19                           SAN FRANCISCO-OAKLAND DIVISION
20   SIERRA CLUB, et al.,
                                                        Case No. 4:19-cv-00892-HSG
21                       Plaintiffs,
                                                        CONSENT MOTION FOR LEAVE TO
22         v.                                           FILE BRIEF OF FORMER MEMBERS
                                                        OF CONGRESS AS AMICI CURIAE IN
23   DONALD J. TRUMP, President of the United           SUPPORT OF PLAINTIFFS’ MOTION
     States, in his official capacity, et al.,          FOR PARTIAL SUMMARY
24                                                      JUDGMENT
                         Defendants.
25

26

27

28


                  Motion for Leave to File Brief as Amici Curiae (4:19-cv-00892-HSG)
         Case 4:19-cv-00892-HSG Document 213 Filed 10/18/19 Page 2 of 5



1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

2           Amici curiae are a bipartisan group of more than 100 former Members of the House of

3    Representatives, both Republicans and Democrats. They respectfully move for leave to file the

4    attached brief in the above-captioned matter. Plaintiffs and defendants consent to amici’s motion.

5    A copy of the proposed brief and a proposed order are attached. A full listing of amici appears in

6    Appendix A of the proposed brief.

7                                     STATEMENT OF INTEREST

8           Amici’s motion should be granted because, as former members of Congress and as citizens

9    of our Nation, they have a strong interest in preventing Executive Branch overreach from degrading

10   Congress’s unique and important role in America’s tripartite system of separated powers. Amici

11   have served an aggregate of approximately 1,500 years in Congress, hail from 36 States, and include

12   21 former Members from the states of the Ninth Circuit. Amici disagree on many issues of policy

13   and politics. Some amici believe that a wall along the Southern Border is in the national interest.

14   Others do not. But all amici agree that the Executive Branch is undermining the separation of powers

15   by proposing to spend tax dollars to build a border wall that Congress repeatedly and emphatically

16   refused to fund. Rarely in our Nation’s history has the Executive Branch launched such an assault

17   on Congress’s exclusive legislative powers. In the statement quoted above and many others like it,

18   the President’s essential rationalization for unilateral Executive Branch action is that Congress has

19   refused to authorize his requested appropriation. This subversion of Article I has caused, and

20   continues to cause, grave harm to the House as an institution. If this Court refuses to address the

21   merits or supports the Administration’s usurpation of congressional authority, the unchecked

22   expansion of the Executive’s power at the expense of the Legislative Branch will threaten our

23   democracy. Each of the amici swore an oath to protect the Constitution; each has seen firsthand how

24   the separation of powers safeguards the rights of the American people; and each firmly believes that

25   defending Congress’s power of the purse is essential to preserving democracy’s promise that

26   Americans’ hard-earned tax dollars are spent in accordance with the will of the people.

27

28

                                                   -2-
                  Motion for Leave to File Brief as Amici Curiae (4:19-cv-00892-HSG)
         Case 4:19-cv-00892-HSG Document 213 Filed 10/18/19 Page 3 of 5



1                                               ARGUMENT

2            This Court may in its discretion allow the participation of amicus curiae, and does not

3    impose “strict prerequisites that must be established prior to qualifying for amicus status.” In re

4    Dynamic Random Access Memory Antitrust Litig., No. M-02-1486-PJH, 2007 WL 2022026, at *1

5    (N.D. Cal. July 9, 2007). Rather, “an individual or entity seeking to appear as amicus must merely

6    make a showing that his/its participation is useful to or otherwise desirable to the court.” Id.

7            This Court previously granted amici’s motion to participate at the preliminary injunction

8    phase of this case. At this stage of the litigation, the Court would again benefit from briefing by

9    former members of Congress because this suit concerns a subject on which they have unique

10   perspective and a wealth of practical experience: the separation of powers. Some of the amici have

11   served in leadership positions in their respective party caucuses, including as Majority Leader;

12   several have served on the Appropriations, Budget and Intelligence Committees of the House; and

13   some have gone on to serve in the Senate or in the Executive Branch. Two amici have served as

14   U.S. Secretaries of the Defense Department (one Democrat and one Republican) and are particularly

15   well versed in the laws and practices surrounding the Defense Department budget. One has served

16   as the head of the Office of Management and Budget and went on to serve as Chief of Staff to the

17   President. All of the amici are uniquely positioned to offer their perspective because they are former

18   members of the Legislative Branch intimately familiar with the appropriations process, which is at

19   the heart of this case.

20                                             CONCLUSION

21           For the foregoing reasons, amici’s motion for leave to file the attached brief should be

22   granted.

23

24

25

26

27

28

                                                    -3-
                   Motion for Leave to File Brief as Amici Curiae (4:19-cv-00892-HSG)
         Case 4:19-cv-00892-HSG Document 213 Filed 10/18/19 Page 4 of 5



1    Dated: October 18, 2019                      ARNOLD & PORTER KAYE SCHOLER LLP

2

3

4                                                 By: /s/ Douglas A. Winthrop_____
                                                      Irvin B. Nathan
5                                                     Robert N. Weiner
                                                      Andrew T. Tutt
6                                                     Kaitlin Konkel
                                                      Samuel F. Callahan
7                                                     601 Massachusetts Ave. NW
                                                      Washington, DC 20001
8                                                     (202) 942-5000
                                                      irv.nathan@arnoldporter.com
9                                                     robert.weiner@arnoldporter.com
                                                      andrew.tutt@arnoldporter.com
10                                                    kaitlin.konkel@arnoldporter.com
                                                      sam.callahan@arnoldporter.com
11
                                                       Douglas A. Winthrop
12                                                     10th Floor
                                                       Three Embarcadero Center
13                                                     San Francisco, CA 94111
                                                       (415) 471-3100
14                                                     douglas.winthrop@arnoldporter.com

15                                                     Counsel for Amici Curiae

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -4-
                  Motion for Leave to File Brief as Amici Curiae (4:19-cv-00892-HSG)
          Case 4:19-cv-00892-HSG Document 213 Filed 10/18/19 Page 5 of 5



1
                                       CERTIFICATE OF SERVICE
2
             I hereby certify that this document filed through the ECF system will be sent electronically
3    to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
     will be sent to those indicated as non-registered participants on the date of electronic filing.
4
                                                  /s/ Douglas A. Winthrop_____
5                                                 Douglas A. Winthrop
                                                  10th Floor
6                                                 Three Embarcadero Center
                                                  San Francisco, CA 94111
7                                                 (415) 471-3100
                                                  douglas.winthrop@arnoldporter.com
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
